DETAILED ACTION
This office action is based on the claim set submitted and filed on 09/25/2020.
Claims 1-23 have been canceled. Claims 24-43 are New.
Claims 24-43 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.


Specification
The disclosure is objected to because of the following informalities:
Paragraph [0081]-[0082] disclosing process of Fig. 5, 6 and button 510. None of the figures disclose button 510. 
the specification [0089] discloses a mobile device 101 while drawings 2b and [0040] are referring to 101 label antenna disclosed other
the specification [0089] discloses using the different discretion factors 400 used as 401 while significance 420 (under discretion factors 400) using 421-424. The drawings [Fig. 4], 402 is associated with significance 422, 403 is associated with significance 423, 404 is associated with significance 424. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 24-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).

Claim 24 recites “a checklist of symptoms and signs is displayed on a display of the mobile device and checked”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0043], [0081], [0084], [0089], discloses a touch panel screen. Nothing in the specification or drawings is disclosing the feature “checklist of symptoms and signs is displayed” as claimed. 
Claim 24 recites “using the at least one diagnostic algorithm to suggest a follow-up action plan based on the total score and diagnostic Well's criteria”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0057], [0070], [0071], disclose calculating based on patient data and include Well’s criteria testing. Nothing in the specification or drawings is disclosing the feature “determine or suggest a follow-up action plan” as claimed. 
Claim 24 recites “wherein the action plan is displayed on the display device and simultaneously transmitted to the mobile device and/ or to patient's hospital medical electronic record which transmits to external devices a request for blood testing or a radiological image in order to obtain a second set of patient data. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0084], disclose second set of patient information include D-dimer blood test. Nothing in the specification or drawings is disclosing the feature “action plan is being displayed and simultaneous transmission for external device for a test blood test or radiology imaging request” as claimed.
Claim 25 recites “the checklist of signs includes Well' s criteria”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0057], [0070], [0071], disclose calculating based on patient data and include Well’s criteria testing. Nothing in the specification or drawings is disclosing the feature “the checklist of signs includes Well' s criteria” as claimed. 
Claim 26 recites “send a request for the follow-up action plan to display and a request for the blood test or radiological image in accordance with the at least one diagnostic algorithm”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0043], [0081], [0084], [0089], disclose second set of patient information include D-dimer blood test and a touch panel display. Nothing in the specification or drawings is disclosing the feature “sending a request to display and an algorithm to request a blood or imaging test” as claimed.
Claim 27 recites “the circuitry is further configured to activate one or more hardware sensors on the external device to obtain the second set of patient data”. As described in applicant’s specification [0081], [0082] discloses a user order to obtaining an unknown data. Nothing in the specification or drawings is disclosing the feature “activating hardware sensor by circuitry to obtain a second data of a patient” as claimed.
Claim 27 recites “the external device alerting or adding a reminder to a calendar and send it to both the mobile device and the patient's electronic medical record”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0054] an alert system alerts user to complete a task. Nothing in the specification or drawings is disclosing the feature “adding a reminder to a calendar and send to mobile and EMR” as claimed.
Claim 29 and 37 recites “transmit a parallel set of clinical procedures to the external device, the transmission activating an application on the external device to cause the parallel set of the clinical procedures to display on the external device”, in claim 29 “the transmission activating an application on the external device to cause the parallel set of the clinical procedures to display on the external device” in claim 37. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification a server with a display. Nothing in the specification or drawings is disclosing the feature “no transmission to an external device, activating an application on external device, and displaying on external device” as claimed.
Claim 33 recites “wherein the apparatus sends a contraindication checklist to the mobile device and checked as the second set of patient's data and/or sent to the patient's electronic record”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0075], [0085] discloses a contraindication. Nothing in the specification or drawings is disclosing the feature “checklist of contraindication sent and checked on a mobile device” as claimed. 
Claim 34 recites “wherein when blood testing is not available then the apparatus will send a request to the patient's electronic medical record and activate an alarm, or will add a reminder to a calendar in the mobile device and the patient's electronic medical record”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0054] an alert system alerts user to complete a task. Nothing in the specification or drawings is disclosing the feature “adding a reminder to a calendar and send to mobile and EMR” as claimed.
Claim 35 recites “the circuitry is further configured to display an anticoagulant treatments type, dose, and duration according to the recommendations stored in the memory and simultaneously send the anticoagulant treatments type, dose, and duration to the mobile device and the patient's electronic record”.  As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0085], disclose an anticoagulant type. Nothing in the specification or drawings is disclosing the feature “displaying anticoagulant dose, duration and simultaneously sending information to a mobile device and EMR” as claimed.
Claim 36 recites “compare the results to predetermined values, generate adjustments to dose according to the results of the blood testing”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0085], disclose an anticoagulant type. Nothing in the specification or drawings is disclosing the feature “comparing the dose to a predetermined value and adjust the dose based on test results” as claimed.
Claim 41 recites “wherein when the total score is above a predetermined value, an action plan is displayed”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0089] is selecting weighted options and respective significance value. Nothing in the specification or drawings is disclosing the feature “total score exceeds a predetermined value (threshold) and accordingly display action” as claimed.
Claim 42 recites “either by another checklist or by initiating a request to the patient's electronic medical record no checklist”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0043], [0081], [0084], [0089], discloses a touch panel screen. Nothing in the specification or drawings is disclosing the feature “checklist of symptoms and signs is displayed” as claimed.
Claim 43 recites “display the action plan on the display device and simultaneously transmit the action plan to the mobile device and/or to the patient's hospital medical electronic record to obtain the second set of patient's data or to alert clinical staff to perform a task before starting the prevention by the apparatus”. As best understood, it appears that there is no support for the underlined recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification [0054], [0084], disclose alerting user to complete a task. Nothing in the specification or drawings is disclosing the feature “action plan is being displayed and simultaneous transmission for external device for a test blood test or radiology imaging request in addition while alert system alerts user to complete a test but no starting of prevention” as claimed.
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim(s) 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 30 recites “where the second set of patient's is used in calculating one or more diagnostic or risk assessment model scores”. There does not appear to be definition for “second set of patient's” or what it means to be linked with first and second data set of a patient. It is unclear exactly what is used for calculation of a score. Further clarification and correction is required. For purposes of examination, the definition of “the second set of patient's” is a second set of patient data. 
 Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 24-26, 28, 30-32, 34, 36-39, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Goldhaber et al. (US 2009/0089079 Al – hereinafter Goldhaber in view of Rolandelli et al. (US 2015/0339451 A1 – hereinafter Rolandelli) in view of Ober et al. (US 2007/0185739 A1 –hereinafter Ober) in view of Robinson (WO 2011022054 A2)

Regarding Claim 24 (New), Goldhaber teaches an interactive clinical decision support apparatus for assessing diagnosis and management of deep vein thrombosis (DVT) and pulmonary embolism (PE) of a patient in which it is necessary to obtain patient data, the apparatus comprising:
a display device Goldhaber [Fig. 2], [0227];
a barcode reader for identifying the patient and the patient's clinical data; Goldhaber discloses using a scanner (barcode reader) for entering patient information (Goldhaber: [0224])
testing device Goldhaber discloses using ultrasound for DVT diagnosis (Goldhaber: [0290]);
a memory configured to store at least one diagnostic algorithm, a risk stratification scoring system, intervention recommendations and associated rating, wherein the memory is further configured to store acquired patient data; Goldhaber discloses readable medium (memory) storing risk factors, values, instructions, etc. (Goldhaber: [0050], [0231], [0247], [0272])
an alarm system Goldhaber discloses an alert application which issues an alert such as sound, message on display device, a call, or email, etc. (Goldhaber: [0028], [0226]-[0228]; Risk condition alert application 202… Further, an alert application may be configured to issue an alert (e.g., as a message on a display device, a sound, a call to a pager or telephone, an email, etc. …, [0233]); and
circuitry configured to 
receive a first set of the patient's clinical data from a mobile device, … and a total score is calculated based on the first set of the patient's clinical data Goldhaber discloses a server (circuitry) receiving patient data from a user mobile device (e.g. wireless phone, PDA, etc.) using risk factors to calculate total score based on the retrieved risk factors for the patient, determined value for the risk factor (Goldhaber: [Fig. 3], [0223]-[0224]; a user at user device 104 may enter patient information into patient data source 120, through server 114, by exchanging communications with server…, [0234]-[0237]; The risk condition determination module 214 may be configured to assign a pre-selected value and/or classification to each risk factor. Based on the pre-selected values and/or classifications, module 214 may execute a predetermined algorithm to determine whether the patient should be classified as having the risk condition, [0253]; values assigned to risk factors are combined (e.g., added or averaged) to produce a risk score…)
Goldhaber discloses calculating total score and provide the score severity (e.g. high risk), an action plan and follow-up based on total score [0214], [0283] [0287], [0290]), however Goldhaber does not explicitly disclose a checklist of symptoms and signs displayed on mobile device, and using the total score to correlate it with Wells criteria and transmit an follow-up action plan to obtain a second set of data from lab test or medical imaging. 

Rolandelli teaches
a checklist of symptoms and signs is displayed on a display of the mobile device and checked Rolandelli discloses checklist of symptoms and sign displayed on a mobile device (Rolandelli: [Fig. 11-13], [0014], [0124])
using the at least one diagnostic algorithm to suggest a follow-up action plan based on the total score…  wherein the action plan is displayed on the display device … which transmits … a request for blood testing or a radiological image in order to obtain a second set of patient data Rolandelli discloses the mobile device using an algorithm and obtain severity scores and treatment options and download information to patient medical records and ordering system and based on the calculated probability, additional data (second data) will be requested to confirm or exclude diagnosis (Rolandelli [Fig. 14-15], [0115]; the mobile electronic device application of the present system and method processes data according to predefined formulas and algorithms based on statistical probability analyses, [0117]-[0118], [0125]; the mobile electronic device application of the present system and method generates a preliminary list of diagnoses based on calculated probability of accuracy and suggested corroboratory evidence, [0126], [0127]; the mobile electronic device application of the present system and method generates and displays potential laboratory work or imaging work that could corroborate or exclude a diagnosis, [0152]-[0153])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldhaber to incorporate a checklist displayed on a mobile device and transmitting a request to obtain a second patient data from a 
Goldhaber and Rolandelli discloses calculating total score and provide the score severity (e.g. high risk), but do not expressly discloses transmitting request to external device to obtain second data set.

Ober teaches
simultaneously transmitted to the mobile device and/ or to patient's hospital medical electronic record which transmits to external devices a request … in order to obtain a second set of patient data Ober discloses an automatic process of sending a request to the concerned users (device) to obtain additional (second) data set for the patient (Ober: [0063]; A doctor 210 has a wireless or other portable device 216 that communicates to an access point 218 that is connectable to a facility application server 220, [0069]; prior to giving a patient a blood clot busting drug to treat a life threatening stroke, the patient must have the results of coagulations (bleeding) studies If the system does not have this data available, the system will automatically notify the laboratory and other staffs to assure that these data are available [0071]; A provider reviewing the dashboard then uses this information to implement the subsequent event(s) manually. In a Proactive mode, the system automatically sends a series of one or more wireless and/or electronic notifications to objects required to fulfill the PA criteria and to allow the patient to proceed to the next event)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldhaber and Rolandelli to incorporate care protocol in sending clinical order and alert concerned staff to perform the order, as taught by 
Goldhaber, Rolandelli, and Ober disclose using ultrasound, calculating total score and provide the score severity (e.g. high risk), but do not expressly discloses external D-Dimer and Walls scoring

Robinson teaches 
an external device including at least one of an ultrasound system and a D-dimer blood and … diagnostic Well's criteria
Robinson discloses using an ultrasound and D-dimer to evaluate a patient of VTE based clinical evaluation score correlated to Wells criteria that defines the different follow-up for diagnosing and confirming the diagnosis (Robinson: [Fig. 1, 2, 4], [Table 1], [p. 9]; a D-dimer assay can be the first objective test used in addition to clinical assessment in determining which patients require diagnostic imaging [p. 13]; The modified Wells score, CTAV and lower extremity venous ultrasound (US) is used concomitantly to identify the presence or absence of PE/VTE).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldhaber, Rolandelli, and Ober to incorporate Wells criteria and score and diagnosis using D-dimer test, as taught by Robinson which helps confirming diagnosis and reduce mortality (Robinson: [p. 3]; Thromboembolic diseases such as deep venous thrombosis (DVT) and/or pulmonary embolism (PE) are life 

Regarding Claim 25 (New), the combination of Goldhaber, Rolandelli, Ober and Robinson teaches the apparatus of Claim 24, wherein the checklist of signs includes Well' s criteria wherein the Well's criteria is calculated on the external device Goldhaber discloses risk factors list (Goldhaber: [0234]) but not a checklist. Rolandelli discloses checklist of sign displayed on a mobile device (Rolandelli: [Fig. 11-13], [0014], [0124]). Robinson discloses using model for Wells criteria (Robinson: [Table. 1]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 24, and incorporated herein.

Regarding Claim 26 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson teaches the apparatus of Claim 24, wherein the circuitry is further configured to  send a request for the follow-up action plan by processing a respective clinical order to obtain the second set of patient data (Rolandelli [Fig. 14-15]), 
send a request for the follow-up action plan to display and a request for the blood test or radiological image in accordance with the at least one diagnostic algorithm, Rolandelli discloses the mobile device using an algorithm and obtain severity scores and treatment options and download information to patient medical records and ordering system and based on the calculated probability, additional data (second data) will be requested to confirm or exclude diagnosis (Rolandelli [Fig. 14-15], [0115]; the mobile electronic device application of the present 
send the request to one of the blood testing device or ultrasound system, (Rolandelli [Fig. 14]), 
execute the request or send the request to the patient's electronic medical record by adding the clinical order to an electronic schedule or alerting a clinical staff to perform a task Ober discloses based on evaluation of a patient, if blood test is not available, an automatic transmission of blood test (second set of data) sent to the lab and notify the lab staff to perform the test prior administration of medication and scheduling the task (Ober: [0069]; prior to giving a patient a blood clot busting drug to treat a life threatening stroke, the patient must have the results of coagulations (bleeding) studies available… If the system does not have this data available, the system will automatically notify the laboratory and other staffs to assure that these data are available prior to proceeding with the administration of the clot busting medication, [0082]-[0083]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 24, and incorporated herein.

Regarding Claim 28 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson the apparatus of Claim 26, wherein the circuitry is further configured to activate an alarm on the external device alerting or adding a reminder to a calendar and send it to both the mobile device and the patient's electronic medical record Ober discloses based on evaluation of a patient, if blood test is not available, an automatic transmission of blood test (second set of data) sent to the lab and notify the lab staff to perform the test prior administration of medication and scheduling the task (Ober: [0056]; the CCP System whereby the system automatically sends a series of wireless and electronic notifications to objects required to fulfill given PA criteria and to allow the patient to proceed to a next Event. Notifications include, but are not limited to, phone calls, text messages, pager notifications, and PDA alerts [0069]; prior to giving a patient a blood clot busting drug to treat a life threatening stroke, the patient must have the results of coagulations (bleeding) studies available… If the system does not have this data available, the system will automatically notify the laboratory and other staffs to assure that these data are available prior to proceeding with the administration of the clot busting medication, [0082]-[0083]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 24, and incorporated herein.

Regarding Claim 30 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson the apparatus of Claim 24, where the second set of patient's is used in calculating one or more diagnostic or risk assessment model scores Goldhaber discloses risk assessment calculation (Goldhaber: [0246]-[0251] but does not discloses additional or second data set. Ober discloses additional (second) data set for providing a subsequent assessment (Ober: [0069]-[0070]).


Regarding Claim 31 (New), the combination of Goldhaber, Rolandelli, Ober and Robinson the apparatus of Claim 30, wherein the circuitry is further configured to receive a clinical discretion factor which can improve clinical study scores that translate into a higher rating of the recommendations Goldhaber does not discloses a clinician factor. Robinson discloses a cost factor is considered to improve results and recommend a study Robinson: [Table 2], [p. 10-11]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldhaber, Rolandelli, and Ober to incorporate a discretion factor for improving study score, as taught by Robinson which helps confirming diagnosis and reduce mortality (Robinson: [p. 3]; These imaging methods are expensive, carry significant morbidity and hence are deployed late in the diagnostic process. Since the disease process is so variable from asymptomatic to life threatening prompt and accurate diagnosis is vital and can improve mortality significantly).

Regarding Claim 32 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson the apparatus of Claim 24, wherein the apparatus assesses the management of deep vein thrombosis (DVT) and pulmonary embolism (PE) and suggests a treatment plan based on a confirmed diagnosis Goldhaber discloses a system is used to provide actions to help prevent or reduce rates of occurrence and suggest a treatment for disease such as VTE, DVT, and/or PE (Goldhaber: [0088], [0215]-[0216], [0263]-0264], [0290]). 


Regarding Claim 34 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson teaches the apparatus of Claim 32, wherein the circuitry is further configured to retrieve results of the blood tests from the patient's electronic medical record, (Goldhaber: [0287]; Clinical events were identified using information from the index hospitalization, recurrent hospitalizations, and office visits, including discharge summaries, physician notes, blood test results, vascular laboratory reports, nuclear medicine reports, or radiology reports, [0282] For identification of hypercoagulable states, the database was searched for laboratory test results, including Factor V Leiden…)
wherein the results provide the second set of patient data as check points before starting treatment Ober discloses additional (second) data set for providing an evaluation before treatment (Ober: [0069]-[0070])., and
wherein when blood testing is not available then the apparatus will send a request to the patient's electronic medical record and activate an alarm, or will add a reminder to a calendar in the mobile device and the patient's electronic medical record Ober discloses based on evaluation of a patient, if blood test is not available, an automatic transmission of blood test (second set of data) sent to the lab and notify the lab staff to perform the test prior administration of medication and scheduling the task (Ober: [0069]; prior to giving a patient a blood clot busting drug to treat a life threatening stroke, the patient must have the results of coagulations (bleeding) studies available… If the system does not have this data available, the system will 
The motivations to combine the above mentioned references are discussed in the rejection of claim 24, and incorporated herein.

Regarding Claim 36 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson teaches the apparatus of Claim 32, wherein the circuitry is further configured to receive results of the blood testing from the patient's electronic medical record, Ober discloses clinical care protocol (CCP) system which extracts data from medical database (an electronic medical record (EMR) or clinical information system (CIS)) and used by the CCP (Ober: [0046]), where the CCP is receiving blood test from lab (Ober: [0070]; a patient's blood is taken and tested against a given standard. The blood count has been found to be too low)
 	compare the results to predetermined values (Ober: [0070]; a patient's blood is taken and tested against a given standard. The blood count has been found to be too low… The CCP dictates the patient be put on a blood thinner)
generate adjustments to dose according to the results of the blood testing (Ober: [0070]; After a subsequent test, the blood thinning regimen may be altered…)
transmit a clinician discretion factor that indicates a desired timeline Ober discloses different levels of guidelines for an intervention to include doctor orders whereas a timeframe (discretion factor) is associated with clinical care protocol applied (Ober: [Fig. 7, 9], [0067], [0072]; The table shown in FIG. 7 shows representative time variables used in calculating time windows for a given CCP for stroke. By calculating the length of time between certain time 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldhaber, Rolandelli, and Robinson to provide and display patient data set on an additional device (external device) and incorporate a discretion factor for improving study score, as taught by Ober which helps improving the care quality and patient safety (Ober: [0008]).
However Goldhaber, Rolandelli, and Ober do not discloses meeting cost of obtaining a second set. 
Robinson teaches ability to meet cost of obtaining the second set of patient data to the mobile device Robinson discloses a cost factor is considered to improve results and recommend a study Robinson: [Table 2], [p. 10-11]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldhaber, Rolandelli, and Ober to incorporate a discretion factor for improving study score, as taught by Robinson which helps confirming diagnosis and reduce mortality (Robinson: [p. 3]; These imaging methods are expensive, carry significant morbidity and hence are deployed late in the diagnostic process. Since the disease process is so variable from asymptomatic to life threatening prompt and accurate diagnosis is vital and can improve mortality significantly).

Regarding Claim 37 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson teaches the apparatus of Claim 32, wherein the circuitry is further configured to transmit a parallel set of clinical procedures to the external device, the transmission activating an application on the external device to cause the parallel set of the clinical procedures to display on the external device, wherein the parallel set of the clinical procedures are displayed Ober discloses a display dashboard which can be displayed on different devices and external device that is activated to pull the set of clinical patient data set, signs and symptoms and to be displayed (Ober: [0063]; A doctor 210 has a wireless or other portable device 216 that communicates to an access point 218 that is connectable to a facility application server 220. [0066], [0070]; the dashboard may be displayed on a standard personal computer screen, a monitor, a handheld device…, [0071];, [0076]; Automatically, the tablet identifies and validates the doctor and retrieves this doctor's list of patients on this particular floor… The system automatically retrieves the record for Patient A…). with indicators for their respective clinician discretion factor Ober discloses different levels of guidelines for an intervention to include doctor orders whereas a timeframe (discretion factor) is associated with clinical care protocol applied (Ober: [Fig. 7, 9], [0067], [0072]; The table shown in FIG. 7 shows representative time variables used in calculating time windows for a given CCP for stroke. By calculating the length of time between certain time variables and known capacity constraints, the CCP system automatically identifies potential delays in the care process and takes appropriate actions, [0074]-[0075]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldhaber, Rolandelli, and Robinson to provide and display patient data set on an additional device (external device) and incorporate a discretion factor for improving study score, as taught by Ober which helps improving the care quality and patient safety (Ober: [0008]).

Regarding Claim 38 (New), the claim recites substantially similar limitations to claim 31, as such, is rejected for similar reasons as given above.

Regarding Claim 39 (New), the claim recites substantially similar limitations to claim 32, as such, is rejected for similar reasons as given above.

Regarding Claim 41 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson teaches the apparatus of Claim 39, wherein the circuitry is further configured to calculate the total score based on a risk stratification model stored in the memory, wherein when the total score is above a predetermined value, an action plan is displayed and transmitted to the mobile unit and the patient's electronic medical record Goldhaber discloses risk score is calculated and determining if the score equal or above a threshold (predetermined) value, an action plan(s) is/are displayed on the user device (Goldhaber: [Fig 5], [0253]; values assigned to risk factors are combined (e.g., added or averaged) to produce a risk score…, [0254]; it may be determined whether the risk score is equal to or greater than a predefined threshold value…, [0261]-[0265], [0283])
The motivations to combine the above mentioned references are discussed in the rejection of claim 24, and incorporated herein.

Regarding Claim 42 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson teaches the apparatus of claim 39, wherein the circuitry is further configured to send a request for the follow-up action plan by processing a respective clinical order to obtain the second set of patient data, either by another checklist or by initiating a request to the patient's electronic medical record Rolandelli discloses the mobile device using an algorithm and obtain severity scores and treatment options and download information to patient medical records and ordering system and based on the calculated probability, additional data (second data) will be requested to confirm or exclude diagnosis (Rolandelli [Fig. 14], [0115]; the mobile electronic device application of the present system and method processes data according to predefined formulas and algorithms based on statistical probability analyses, [0117]-[0118], [0125]; the mobile electronic device application of the present system and method generates a preliminary list of diagnoses based on calculated probability of accuracy and suggested corroboratory evidence, [0126], [0127]; the mobile electronic device application of the present system and method generates and displays potential laboratory work or imaging work that could corroborate or exclude a diagnosis, [0152]-[0153]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 24, and incorporated herein.

Regarding Claim 43 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson teaches the apparatus of Claim 39, wherein the circuitry is further configured to display the action plan on the display device simultaneously transmit the action plan to the mobile device and/or to the patient's hospital medical electronic record to obtain the second set of patient's data or to alert clinical staff to perform a task before starting the prevention by the apparatus Rolandelli discloses action plan displayed on device (Rolandelli [Fig. 14-15]). Ober discloses based on evaluation of a patient, if blood test is not available, an automatic transmission of blood test (second set of data) sent to the lab and notify the lab staff to perform the test prior administration of medication Ober: [0063], [0069]; prior to giving a patient a blood 
The motivations to combine the above mentioned references are discussed in the rejection of claim 24, and incorporated herein.


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Goldhaber et al. (US 2009/0089079 Al – hereinafter Goldhaber in view of Rolandelli et al. (US 2015/0339451 A1 – hereinafter Rolandelli) in view of Ober et al. (US 2007/0185739 A1 –hereinafter Ober) in view of Robinson (WO 2011022054 A2) in view of Van Oort et al. (US 20080183245 A1 – hereinafter Van Oort)
 
Regarding Claim 27 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson the apparatus of Claim 24, 
However Goldhaber, Rolandelli, Ober, and Robinson do not expressly discloses activating sensor on external device to obtain data.
Van Oort teaches 
wherein the circuitry is further configured to activate one or more hardware sensors on the external device to obtain the second set of patient data (Van oort: [Fig. 5], [0065]; the external physiological sensor device may be activated or operated as needed in response to the control instructions or the status information)
 to integrate hardware sensors from external medical devices or included in the medical decision system to obtain patient information needed wirelessly or via telemetry system that may be an important information to derive clinical decision making of the patient condition, as taught by Van Oort which will help in performing diagnosis and analysis of the patient data and provide treatment recommendations (Van Oort: [0005]; Additional physiological data, such as blood pressure and body temperature, might not be readily available from a cardiac monitoring IMD, although these might be important to the caregiver for clinical decision making).


Claims 29, 33, 35, 40 are rejected under 35 U.S.C. 103 as being unpatentable over Goldhaber et al. (US 2009/0089079 Al – hereinafter Goldhaber in view of Rolandelli et al. (US 2015/0339451 A1 – hereinafter Rolandelli) in view of Ober et al. (US 2007/0185739 A1 –hereinafter Ober) in view of Robinson (WO 2011022054 A2) in view of Masa et al. (US 2014/0180699 Al – hereinafter Massa)

Regarding Claim 29 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson the apparatus of Claim 24, wherein the circuitry is further configured to transmit a parallel set of clinical procedures to the external device, the transmission activating an application on the external device to cause the parallel set of the clinical procedures to display on the external device Ober discloses a display dashboard which can be displayed on different , and
… indicators for their respective clinician discretion factor Ober discloses different levels of guidelines for an intervention to include doctor orders whereas a timeframe (discretion factor) is associated with clinical care protocol applied (Ober: [Fig. 7, 9], [0067], [0072]; The table shown in FIG. 7 shows representative time variables used in calculating time windows for a given CCP for stroke. By calculating the length of time between certain time variables and known capacity constraints, the CCP system automatically identifies potential delays in the care process and takes appropriate actions, [0074]-[0075]).
However Goldhaber, Rolandelli, Ober, and Robinson do not discloses calculate a revised score
Massa teaches 
calculate revised clinical scores and display the revised clinical scores Massa discloses a change in the status of a patient that would conduct a reassessment (revised calculation) and display of reassessed clinical score (Massa: [0038]);
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldhaber, Rolandelli, Ober, and Robinson to incorporate reassessment or perform revised calculation to obtain risk score, as 

Regarding Claim 33 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson teaches the apparatus of Claim 32, wherein the circuit is further configured to display on the display device a treatment plan, wherein the treatment plan is retrieved from memory including one or more intervention recommendations and associated ratings, Goldhaber discloses displaying a intervention recommendation and effectiveness of treatment (Goldhaber: [Table 2], [0214]; If the patient has the risk condition, an alert is issued (e.g., on a display screen), to appropriate health care provider(s), for consideration of prophylaxis, [0235]; The determination module 214 also may be configured with a value and/or classification for each risk factor of the set. For example, the set of risk factors may be divided into a plurality of classifications, for example, major risk factors, intermediate risk factors and minor risk factors, [0263]-[0264], [0269], [0283]; If the cumulative VTE risk score was >= 4,… Electronic orders were searched for mechanical prophylactic measures that included graduated compression stockings and intermittent pneumatic compression boots. Active medications were screened for the presence of pharmacological prophylactic measures, including unfractionated heparin…)
However, Goldhaber, Rolandelli, Ober, and Robinson discloses receiving contradictions of medication based on patient information, but do not expressly disclose treatment related contradiction and display a checklist of contradictions.

Massa teaches  
wherein the treatment plan is weighed against a treatment related complication Massa discloses a warning or alert area which display regimes that are not appropriate or may create treatment complication (Massa: [Fig. 7], [0060]; A warning display area 710 is configured to prompt the clinician if the patient is not on an appropriate prophylaxis regimen 
wherein the apparatus sends a contraindication checklist to the mobile device and checked as the second set of patient's data and/or sent to the patient's electronic record Massa discloses a list of selectable contradiction displayed on clinician device that can be checked based on patient records (Massa: [Fig. 4], [0030]; display component guides the clinician through assessing risk factors and contraindications for the patient by providing on screen instructions to aid the clinician in assessing the patient…)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldhaber, Rolandelli, Ober, and Robinson to incorporate checklist to determine recommended treatment contradiction, as taught by Massa which will help creating a providing better healthcare risk assessment and improve care quality (Massa: [0001]; Because these systems use a single risk stratification designed for the general population rather than for a particular patient, inaccurate and imprecise risk assignment often results. This contributes to decreased quality of care, increased risk of medical errors, and increased cost of healthcare).

Regarding Claim 35 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson teaches the apparatus of Claim 32, wherein the circuitry is further configured to display an anticoagulant treatments type, dose, and duration according to the recommendations stored in the memory and simultaneously send the anticoagulant treatments type, dose, and duration to the mobile device and the patient's electronic record Goldhaber discloses display anticoagulant treatments type (Goldhaber: [Table 2]).
However, Goldhaber, Rolandelli, Ober, and Robinson discloses anticoagulant treatments type, dose, but do not expressly disclose treatment specific dosage and duration.

Massa teaches 
display an anticoagulant treatments type, dose, and duration according to the recommendations stored in the memory Massa discloses an anticoagulant treatment type with dose and duration treatment (Massa: [Fig. 4-7])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldhaber, Rolandelli, Ober, and Robinson to display treatment types, dose and duration, as taught by Massa which will help creating a providing better healthcare risk assessment and improve care quality (Massa: [0001]; Because these systems use a single risk stratification designed for the general population rather than for a particular patient, inaccurate and imprecise risk assignment often results. This contributes to decreased quality of care, increased risk of medical errors, and increased cost of healthcare).

Regarding Claim 40 (New), the combination of Goldhaber, Rolandelli, Ober, and Robinson teaches the apparatus of Claim 39, wherein the circuitry is further configured to receive a first set of the patient's risk factors from the mobile device or the patient's electronic medical record 
Goldhaber discloses first set of evaluation of patient risk factors and score (Goldhaber: [0234]-[0237])
However, Goldhaber, Rolandelli, Ober, and Robinson discloses patient risk factors and score, but do not expressly disclose using Cappreni, Padua or Khorana's risk model.
Massa teaches
based on Cappreni, Padua or Khorana's risk stratification model Massa discloses the patient risk factors evaluated using Padua and Caprini model (Massa: [Fig. 4-7], [0029], [0043])
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goldhaber, Rolandelli, Ober, and Robinson to use a scoring model such as Padua and Caprini, as taught by Massa which will help creating a providing better healthcare risk assessment and improve care quality (Massa: [0001]; Because these systems use a single risk stratification designed for the general population rather than for a particular patient, inaccurate and imprecise risk assignment often results. This contributes to decreased quality of care, increased risk of medical errors, and increased cost of healthcare).


Response to Amendment
Applicant's arguments filed 09/25/2020 have been fully considered; however the Examiner has considered the Applicant’s arguments but does not find them persuasive for at least the following reasons: 

Applicant's arguments with respect to the 35 U.S.C. § 112 (b) rejection on page 7-8. Examiner withdraws the previous 112(b) in-light of the new claims and clarifications.
Applicant argument with respect to the 35 U.S.C. § 101 rejection on page 8.
Examiner withdraws the previous 101 in-light of the new claims and clarifications.
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 9-10 in regards to claim(s) 1 have been fully considered but are moot in view of the new grounds of rejection or are not persuasive.
In response to applicant's argument that “Massa does not teach, for example, using the at least one diagnostic algorithm to suggest a follow-up action plan based on the total score and
diagnostic Well's criteria… as recited in new claim 24”, as recited, it is respectfully submitted that the Examiner has applied new references “Goldhaber, Rolandelli, Ober, and Robinson” to teach new claim limitation. 
Therefore, Applicant's arguments and remarks with regard to Schmitt, Massa, Tran, Reiner, Bakker are moot. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626